
	
		IV
		112th CONGRESS
		1st Session
		H. CON. RES. 60
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2011
			Mr. Denham (for
			 himself, Mr. Pierluisi,
			 Mr. Roe of Tennessee,
			 Mr. Braley of Iowa,
			 Ms. Hirono,
			 Mr. Carnahan,
			 Mr. Meehan,
			 Mr. Guinta,
			 Mr. Gowdy,
			 Mr. Schilling,
			 Mr. Crawford,
			 Mr. Sessions,
			 Mr. Runyan,
			 Mr. McKeon,
			 Mr. Shuster,
			 Mr. Fortenberry,
			 Mr. Quayle,
			 Mr. Yoder,
			 Mr. Reed, Mr. Bilbray, Mr.
			 Heck, Mr. Mack,
			 Mr. Dold, Mr. Cummings, Mr.
			 Harris, Mr. Nugent,
			 Mr. Johnson of Ohio,
			 Mrs. Davis of California,
			 Mr. Kissell,
			 Mr. Costa,
			 Mr. Gary G. Miller of California,
			 Mr. Mica, Mr. Smith of Washington,
			 Mr. Carson of Indiana,
			 Mr. Coble,
			 Mr. Richmond, and
			 Mrs. Ellmers) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that
		  United States commercial air carriers should provide certain benefits to
		  members of the Armed Forces who are traveling on official military orders and
		  are being deployed overseas or are returning from an overseas
		  deployment.
	
	
		Whereas members of the Armed Forces carry their personal
			 and military equipment on aircraft when being deployed overseas or returning
			 from an overseas deployment;
		Whereas individual members of the Armed Forces have been
			 charged as much as $200 for checked baggage when returning from an overseas
			 deployment;
		Whereas members of the Armed Forces should not have to
			 endure personal financial hardship as a result of serving our country;
		Whereas members of the Armed Forces make great sacrifices,
			 including putting their lives in danger, to defend our country; and
		Whereas members of the Armed Forces traveling on official
			 military orders should be provided with all reasonable and available
			 accommodations when on commercial aircraft: Now, therefore, be it
		
	
		That it is the sense of Congress that each
			 United States commercial air carrier should provide to any member of the Armed
			 Forces who is traveling on official military orders and is being deployed
			 overseas or is returning from an overseas deployment—
			(1)priority with
			 respect to aircraft boarding;
			(2)priority with
			 respect to seat upgrades, when available; and
			(3)a
			 waiver of all baggage fees.
			
